Citation Nr: 1131047	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  06-29 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from September 16, 1975 to November 6, 1975.

This matter is before the Board of Veterans' Appeals (Board) from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which declined to reopen the Veteran's claims for service connection for PTSD and schizophrenia.

In May 2005, the RO again declined to reopen the Veteran's claims. 

In June 2009, the Veteran testified at a video conference hearing before a Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claim folder.

On appeal in September 2009, the Board reopened the claims and remanded the case for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran was afforded a video conference hearing in June 2009, and the Veteran's service connection claims were subsequently remanded in September 2009.  The VLJ who conducted the hearing and issued the decision, however, is no longer employed by the Board.  Consequently, in April 2011, the Board advised the Veteran by letter that he had the right to another hearing by the VLJ who will decide his appeal and was asked whether he desired to have a new Board hearing.  See 38 C.F.R. § 20.707.  He responded in the affirmative shortly thereafter, requesting a Travel Board hearing.

In order to comply with the Veteran's request, further action by the RO is required prior to the Board's consideration of this matter.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in conjunction with his claims for service connection for PTSD and schizophrenia.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

